                                Case 2:19-bk-09318-FMD                        Doc 44        Filed 04/19/21         Page 1 of 2


 Fill in this information to identify your case:

 Debtor 1                 Thongpane Xoumphonephackdy
                          First Name                        Middle Name              Last Name

 Debtor 2                 Candida Renae Xoumphonephackdy
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number           2:19-bk-09318
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Arvest Bank                                          Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       300 Half St Lincoln, AR 72744                      Reaffirmation Agreement.
    property             Washington County                                  Retain the property and [explain]:
    securing debt:



    Creditor's         The Money Source Inc.                                Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       1304 S.W. 15th Terrace Cape                        Reaffirmation Agreement.
    property             Coral, FL 33991 Lee County                         Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                Case 2:19-bk-09318-FMD                        Doc 44       Filed 04/19/21           Page 2 of 2


 Debtor 1      Thongpane Xoumphonephackdy
 Debtor 2      Candida Renae Xoumphonephackdy                                                        Case number (if known)   2:19-bk-09318

 Lessor's name:               American Honda Finance                                                                           No

                                                                                                                               Yes

 Description of leased        xx6833
 Property:                    Opened Opened 05/19 Last Active 8/21/19
                              Lease for 2019 Honda Pilot

 Lessor's name:               Hyundai Motor Finance                                                                            No

                                                                                                                               Yes

 Description of leased        Vehicle Lease for 2017 Hyundai Elantra
 Property:                    xx9149


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Thongpane Xoumphonephackdy                                               X /s/ Candida Renae Xoumphonephackdy
       Thongpane Xoumphonephackdy                                                      Candida Renae Xoumphonephackdy
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        April 16, 2021                                                   Date    April 16, 2021




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                    page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
